Title: To John Adams from Jonathan Loring Austin, 23 October 1780
From: Austin, Jonathan Loring
To: Adams, John


     
      Sir
      Nantes 23 October 1780
     
     I was duly honored with your Favor of the 2d Instant. Mr. Thaxter having left Paris, I applied to Mr. Grand for the twenty Louis d’ors which I received, and shall invest them in Calicoes and ship on Board the Mars as directed. In this Vessel I think to take passage myself, mortified and disappointed in all my Attempts to execute the Commission I am entrusted with, I cannot flatter myself a longer Residence here will prove more favorable to my Wishes, the Enquiries I have made and the constant Attention I have paid to the Business, convince me that future Applications will only serve to renew my Chagrin, increase my Anxiety, and terminate ineffectually; besides, my Situation since I left America has been very disagreable, more so perhaps than any who have left it on the same Errand—without Money, without a Line of Credit, or a single Remittance.
     
     The Impracticability of obtaining the Loan, has led me for some time to turn my Attention to procure, if possible the Cloathing, many of the Obstacles which occur’d in the first I experienc’d in the last Attempt, and tho’ I have represented the Ability of our State in every advantageous light, yet my Rhetorick has not been sufficiently powerfull to impress the least Confidence, or procure a warm Garment for a poor Soldier. Had I been furnished with anything to work with, had I brought out with me sufficient to pay for one third of the Goods wanted, or had the Mars been loaded with some sort of Cargo its probable a small Advance would have procur’d a part, if not all the Cloathing.
     On my leaving America, I was determined to prosecute the Business with the utmost Attention, in hopes of accomplishing it, tho’ I have failed in my Attempts, yet I rest satisfied my Exertions have not been wanting. I have not taken it for granted, (agreeable to my Friends predictions) it could not be effected, ’till I had made every Trial. As your Excellency is well acquainted with the Steps I have taken in the Business, permit me to request a Letter from you to our General Assembly upon the Subject, with your Sentiments relative to my proceedings and whether you would advise me to return by this Ship or wait here in hopes of a more favorable Moment.
     I am with the greatest Respect Your Excellencys Most Obedient & very humble Servant
     
      Jon: Loring Austin
     
     
      PS. Please to direct to me to the Care of Mr. Williams.
     
    